Citation Nr: 1400880	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder (other than bilateral optic neuropathy and peripheral neuropathy), to include multiple sclerosis (MS), spastic paraparesis, progressive myelopathy and hereditary spastic paraparesis (HSP), claimed as due to herbicide exposure. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for MS and entitlement to SMC.

In March 2011 and July 2013, the Board remanded this matter for further development.  In the July 2013 remand, the Board recharacterized the Veteran's service connection claim more generally as one for a neurological disorder, to include MS, spastic paraparesis and progressive myelopathy as the medical evidence showed additional diagnosed neurological disorders of spastic paraparesis and progressive myelopathy.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board also observed that service connection claims for bilateral optic neuropathy and peripheral neuropathy, which were denied in an April 2008 RO rating decision, were more appropriately viewed as separate claims from the neurological disorders of MS, spastic paraparesis and progressive myelopathy.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  As a result of diagnosis clarification from a VA examiner in August 2013, the Board has again recharacterized the service connection claim on appeal to include a diagnosis of HSP.

This appeal was processed using the Veterans Benefits Management System (VBMS), which is an electronic record.  There is no paper claims folder associated with this case.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's current neurologic disorder is diagnosed as HSP, a congenital/inherited disease, rather than any other neurologic disorder, to include MS.

2.  Clear and unmistakable evidence establishes that HSP existed prior to service, and was not aggravated by service, to include herbicide exposure.

3.  As the Veteran is not service-connected for any disability, there is no legal basis for entitlement to SMC.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder (other than bilateral optic neuropathy and peripheral neuropathy), to include MS, spastic paraparesis, progressive myelopathy and HSP, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 352(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) (here, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the SMC claim, the Board must deny this claim as a matter of law.  Thus, there is no further duty to notify or assist the Veteran with respect to this claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

With respect to the service connection claim, a pre-adjudicatory letter dated October 2005 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Another pre-adjudicatory letter, dated March 2006, advised the Veteran of the criteria for establishing an initial disability rating and effective date of award pursuant to Dingess/Hartman, supra.  These letters fully satisfy the timing and content requirements of the VCAA.

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The AOJ has obtained the Veteran's service treatment records (STRs) and all identified VA clinic records as well as medical and legal documents associated with the Veteran's application for disability benefits with the Social Security Administration.  The AOJ has also assisted the Veteran in obtaining private medical records, and there are no outstanding requests to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  By letter dated July 2013, VA attempted to assist the Veteran in obtaining records from Dr. H.K., dated from July 2011 to the present.  However, the Veteran has not responded by submitting these records, or returning an authorization form to enable VA to obtain these records on his behalf.  Thus, the Veteran has not fully satisfied his duty to assist in the development of his claims.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

The Veteran was also afforded VA examination with opinion in June 2011 based upon review of the claims folder.  The diagnosis offered by the June 2011 VA examiner raised additional factual and legal issues which were addressed in an addendum dated August 2013.  The Board finds that the VA opinions obtained are adequate for rating purposes as the diagnosis and opinions expressed are supported by relying on an accurate factual predicate as found by the Board, by reference to findings obtained during extensive neurology consultations in the VA clinic setting and by reference to accepted medical principles.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Specifically, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained absent the Veteran's cooperation in the development of his claims. 

The case was previously remanded by the Board in March 2011 and July 2013 for additional development.  In response, the AOJ has provided the Veteran notice of evidence deemed capable of substantiating the claims (to include private medical records from Dr. H.K.), has obtained VA clinic records, and afforded the Veteran a VA examination and opinions.  As discussed in the preceding paragraphs, the Veteran was provided adequate notice under the VCAA, all available private and VA treatment records have been obtained, and the Veteran was afforded VA examination in June 2011 with an addendum in August 2013.  Therefore, the Board finds that the AOJ has substantially complied with the March 2011 and July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008)

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection Claim

The Veteran asserts, in essence, that he manifests MS as a result of active duty service.  He maintains that he began experiencing symptoms of MS, to include loss of vision, as early as 1970, which would establish his entitlement to service connection on a presumptive basis as being manifest within seven years of service discharge.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In particular, the Veteran has described blurry vision, increased light sensitivity, and a decreased ability to differentiate colors which have waxed and waned over the years, but have recently worsened.  He also reports a history of intermittent weakness of his extremities.  Alternatively, the Veteran attributes his MS to herbicide exposure in Vietnam.  See generally 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, the criteria for establishing a current disability has been met as the Veteran currently manifests a neurologic disorder manifested by vision problems and lower extremity weakness.  There is a conflict of medical opinion, however, as to the appropriate diagnosis for this condition which must first be addressed so as to identify the applicable law and regulations.

Historically, the Veteran incurred a post-service back injury which required a denervation rhizotomy in 1982.  See Medical Center Hospital Authority Records dated November 1982.  Beginning in 1998, his episodes of lower extremity weakness and pain were attributed to diagnoses of lumbar spondylosis and S1 radiculopathy.  See Private Medical Records dated August 1998 and June 2000.  Additionally, his symptoms of detrusor hyperactivity were alternatively diagnosed as unstable bladder secondary to supra-sacral spinal cord, idiopathic etiology or probable neurogenic bladder (NGB) secondary to a back injury.  See Private Medical Records dated April 1998, May 1998, February 2000 and August 2000.

In pertinent part, the Veteran underwent a computed tomography (CT) scan of the brain in 2002 which was interpreted as essentially unremarkable.  See Medical Center Hospital Authority Records dated July 2002.  He was given a "working diagnosis" of MS in 2004 based, in part, of symptoms of progressive visual loss with inflammatory spinal fluid.  See Dr. H.K. Medical Records dated December 2004.  This diagnosis was later changed to primary progressive MS with the Veteran providing a history of visual loss beginning in the 1970s.  See Dr. H.K. Medical Records dated October 2005 and June 2006.

Additionally, the Veteran was diagnosed with bilateral optic neuropathy with monoclonal gammopathy which was attributed to dioxin exposure on the basis that dioxin could affect the bone marrow and, thus, the production of abnormal proteins.  See Dr. H.K. Medical Records dated December 2002, December 2007 and November 2010.

However, the Veteran's extensive neurologic consultations at VA have determined that it is unlikely that he manifests MS.  This assessment is based upon magnetic resonance imaging (MRI) scans of the brain and cervical spine which have been interpreted as showing findings inconsistent with demyelination, cerebral spinal fluid (CSF) which only demonstrates one oligoclonal band, the absence of definite relapses and having no significant symptom change when taking Copaxone.  See VA clinic records dated July 2006, November 2007, March 2008.  These records note difficulty eliciting from the Veteran the exact time course of his symptoms which may be attributable to poor memory.  The Veteran reported symptoms beginning in 1970, but his symptoms were described as being very mild for a progression over such a long time period.  The more likely diagnosis was first said to be progressive myelopathy of undetermined etiology.  See VA neurology consultation dated March 2008.

After further evaluation, the most likely diagnosis more recently provided in the VA clinic setting is familial spastic paraparesis due to normal MRIs of the brain and cervical spine as well as normal past work-ups.  See VA neurology consultations dated July 2009 and February 2010.  The Veteran's vision loss has been attributed to progressive myelopathy.  Id.  His urge continence has been more likely attributed to uro-genitourinary trauma rather then being neurogenic in nature as there are no pontive lesions shown on brain MRI.  Notably, the Veteran has a past history of transurethral resection of the prostate (TURP) in 1999.  Additionally, the Veteran's visual fields have demonstrated high false responses and invalid fixation losses.  Id.  However, an impression of MS has been continued in some nurse practitioner progress notes.  See VA clinic record dated September 2011.

Based upon this conflicting information, the Veteran was provided VA examination in June 2011 with addendum in August 2013 based upon review of his claims folder.  In pertinent part, the VA examiner, in the addendum opinion, provided the following diagnosis, opinion, and rationale:

A working diagnosis of MS was given by Dr. [K] in 2006 (earliest recorded notes that were sent by Dr. [K]).  (This diagnosis was due to suspicion of MS, but was never confirmed by testing.)  In 2007, patient had repeat MRI-brain and cervical spine which were both normal studies.  At this time, without evidence of definite relapses and negative MRI, patient's diagnosis was changed from MS to progressive myelopathy of undetermined etiology.  In 2009, he was seen at the VA-Birmingham movement disorders clinic and his diagnosis was again changed to familial spastic paraparesis which continues to be his current diagnosis (as of last visit to Neurology clinic-Birmingham on 1-13-2011).  Attempt was made to locate recent visits to this clinic to verify that this diagnosis has not been changed, however no follow-up visits are noted per vistaweb.

(A) Hereditary spastic paraparesis (HSP) is a disease in which the defect is congenital or inherited.  
(i) There was no evidence of the disease while in service nor for many years after service, therefore there is no evidence that additional disability was caused by service.
(ii) There is no evidence that the disease, HSP, was aggravated beyond the natural progression during his military service.

(B) As HSP is a disease that is hereditary, it is less than likely as not related to the Veteran's military service, including to exposure to herbicides.

(C) Additional records that were obtained do not provide evidence of a diagnosis of MS within 7 years of his service separation in December 1968.  The [V]eteran's lay statements regarding the incurrence of his neurological disorder and continuity of symptomatology was considered in reviewing the full record.  The [V]eteran does not meet the criteria for a diagnosis of MS.

Veteran did exhibit vision loss, however vision problems are also seen with HSP. Veteran initially presented to MS clinic at the Birmingham VA in January 2006 with a diagnosis of MS.  At this time, he was evaluated and there were no conclusive tests that provided evidence of a diagnosis of MS.  In fact, per VA records, "CSF was normal; hematology, MGUS and paraneoplastic workup was negative.  Cervical spine MRI in Feb 2004 did not show any intramedullary abnormalities."  In 2007, patient had a repeat MRI-brain and cervical spine, which were both normal studies.  In his notes, Dr. [P] states that there was no history of definite relapses to support a diagnosis of MS.  In 2008, methylmalonic acid and homocysteine were checked and were within normal limits.  On 1/13/2011, labs were repeated: RPR, TSH,CK, ESR, ANA, IFE, ANNA 1 & 2 all unremarkable.

Repeat MRI brain and C-spine: Brain is normal.  C spine has degenerative change with a bulging disc at C4-5 that effaces the cord but no clear compression. 

Diagnosis: hereditary spastic paraparesis.
(D) Symptoms of slowly progressive lower extremity weakness is found in hereditary spastic paraparesis.  Similar symptoms may be found in MS as well as other neurologic diseases, however, based on testing that was performed by neurologists, [V]eteran does not have a diagnosis of MS, therefore there is no evidence of relationship of MS to military service, to include exposure to herbicides.

The literature was reviewed with excerpts as follows: Hereditary Spastic Paraplegia (HSP), also called Familial Spastic Paraplegias, French Settlement Disease, or Strumpell-Lorrain disease, is a group of inherited diseases whose main feature is progressive stiffness and contraction (spasticity) in the lower limbs,[1] as a result of damage to or dysfunction of the nerves.[2][3]  The condition sometimes also affects the optic nerve and retina of the eye, causes cataracts, ataxia (lack of muscle coordination), epilepsy, cognitive impairment, peripheral neuropathy, and deafness.[4] HSP is caused by defects in the mechanisms that transport proteins and other substances through the cell. Long nerves are affected because they have to transport cellular material through long distances, and are particularly sensitive to defects of cellular transport.[5]  

The major neuropathologic feature of HSP is axonal degeneration that is maximal in the terminal portions of the longest descending and ascending tracts.  These include the crossed and uncrossed corticospinal tracts to the legs and fasciculus gracilis.[6].  The spinocerebellar tract is involved to a lesser extent.  Neuronal cell bodies of degenerating fibers are preserved and there is no evidence of primary demyelination.[7]  Loss of anterior spinal horn is observed in some cases.  Dorsal root ganglia, posterior roots and peripheral nerves are normal.[8]  Symptoms depend on the type of HSP inherited.  The main feature of the disease is progressive spasticity in the lower limbs, due to pyramidal tract dysfunction.  This also results in brisk reflexes, extensor plantar reflexes, muscle weakness, and variable bladder disturbances. Furthermore, among the core symptoms of HSP are also included abnormal gait and difficulty in walking, decreased vibratory sense at the ankles, and paresthesia.[33]  Initial symptoms are typically difficulty with balance, stubbing the toe or stumbling.  Symptoms of HSP may begin at any age, from infancy to older than 60 years.  If symptoms begin during the teenage years or later, then spastic gait disturbance usually progresses insidiously over many years.  Canes, walkers, and wheelchairs may eventually be required, although some people never require assistance devices.[12]  More specifically, patients with the autosomal dominant pure form of HSP reveal normal facial and extraocular movement.  Although jaw jerk may be brisk in older subjects, there is no speech disturbance or difficulty of swallowing. 

Upper extremity muscle tone and strength are normal.  In the lower extremities, muscle tone is increased at the hamstrings, quadriceps and ankles.  Weakness is most notable at the iliopsoas, tibialis anterior, and to a lesser extent, hamstring muscles.[10]  In the complex form of the disorder, additional symptoms are present.  These include: peripheral neuropathy, amyotrophy, ataxia, mental retardation, ichthyosis, epilepsy, optic neuropathy, dementia, deafness, or problems with speech, swallowing or breathing.[2]

Initial diagnosis of HSPs relies upon family history, the presence or absence of additional signs and the exclusion of other nongenetic causes of spasticity, the latter being particular important in sporadic cases.[9]  Cerebral and spinal MRI is an important procedure performed in order to rule out other frequent neurological conditions, such as multiple sclerosis, but also to detect associated abnormalities such as cerebellar or corpus callosum atrophy as well as white matter abnormalities.  Differential diagnosis of HSP should also exclude spastic diplegia which presents with nearly identical day-to-day effects and even is treatable with similar medicines such as baclofen and orthopedic surgery; at times, these two conditions may look and feel so similar that the only perceived difference may be HSP's hereditary nature versus the explicitly non-hereditary nature of spastic diplegia (however, unlike spastic diplegia and other forms of spastic cerebral palsy, HSP cannot be reliably treated with selective dorsal rhizotomy).

Ultimate confirmation of HSP diagnosis can only be provided by carrying out genetic tests targeted towards known genetic mutations.

MULTIPLE SCLEROSIS:
The differential diagnosis of Multiple Sclerosis includes Hereditary spastic paraplegia which mimics familial multiple sclerosis (MS).  Investigations to verify a diagnosis of MS include:
* Electrophysiology: can detect demyelination in apparently unaffected pathways with characteristic delays.  Visual evoked potential studies should be the first choice.
* MRI scan: 95% of patients have periventricular lesions and over 90% show discrete white matter abnormalities.  Can also see areas of focal demyelination as plaques in the optic nerve, brainstem and spinal cord.  Can distinguish active inflammatory plaque from inactive ones by using contrast.  The number and size of lesions does not correlate well with disease activity or progress.  Also excludes other lesions producing the symptoms.
* Cerebrospinal fluid: rise in total protein with increase in immunoglobulin concentration with presence of oligoclonal cases.

At this time, there are no symptoms, physical findings or laboratory tests that can, by themselves, determine if a person has MS.  The doctor uses several strategies to determine if a person meets the long-established criteria for a diagnosis of MS and to rule out other possible causes of whatever symptoms the person is experiencing.  These strategies include a careful medical history, a neurologic exam and various tests, including magnetic resonance imaging (MRI), evoked potentials (EP) and spinal fluid analysis. 

The Criteria for a Diagnosis of MS
In order to make a diagnosis of MS, the physician must: Find evidence of damage in at least two separate areas of the central nervous system (CNS), which includes the brain, spinal cord and optic nerves AND Find evidence that the damage occurred at least one month apart AND Rule out all other possible diagnoses.  In 2001, the International Panel on the Diagnosis of Multiple Sclerosis updated the criteria to include specific guidelines for using magnetic resonance imaging (MRI), visual evoked potentials (VEP) and cerebrospinal fluid analysis to speed the diagnostic process.  These tests can be used to look for a second area of damage in a person who has experienced only one attack (also called a relapse or an exacerbation) of MS-like symptoms - referred to as a clinically-isolated syndrome (CIS).  A person with CIS may or may not go on to develop MS.

The criteria (now referred to as The Revised McDonald Criteria) were further revised in 2005 and again in 2010 to make the process even easier and more efficient.

The Tools for Making a Diagnosis
Medical History and Neurologic Exam
The physician takes a careful history to identify any past or present symptoms that might be caused by MS and to gather information about birthplace, family history and places traveled that might provide further clues.  The physician also performs a variety of tests to evaluate mental, emotional and language functions, movement and coordination, balance, vision, and the other four senses.

In many instances, the person's medical history and neurologic exam provide enough evidence to meet the diagnostic criteria.  Other tests are used to confirm the diagnosis or provide additional evidence if it's necessary.

MRI
MRI is the best imaging technology for detecting the presence of MS plaques or scarring (also called lesions) in different parts of the CNS.  It can also differentiate old lesions from those that are new or active.  The diagnosis of MS cannot be made solely on the basis of MRI because there are other diseases that cause lesions in the CNS that look like those caused by MS.  And even people without any disease - particularly the elderly - can have spots on the brain that are similar to those seen in MS.  Although MRI is a very useful diagnostic tool, a normal MRI of the brain does not rule out the possibility of MS.  About 5% of people who are confirmed to have MS do not initially have brain lesions on MRI.  However, the longer a person goes without brain or spinal cord lesions on MRI, the more important it becomes to look for other possible diagnoses.

Visual Evoked Potential (VEP)
Evoked potential (EP) tests are recordings of the nervous system's electrical response to the stimulation of specific sensory pathways (e.g., visual, auditory, general sensory).  Because damage to myelin (demyelination) results in a slowing of response time, EPs can sometimes provide evidence of scarring along nerve pathways that does not show up during the neurologic exam.  Visual evoked potentials are considered the most useful for confirming the MS diagnosis.

Cerebrospinal Fluid Analysis
Analysis of the cerebrospinal fluid, which is sampled by a spinal tap, detects the levels of certain immune system proteins and the presence of oligoclonal bands.  These bands, which indicate an immune response within the CNS, are found in the spinal fluid of about 90-95% of people with MS.  But because they are present in other diseases as well, oligoclonal bands cannot be relied on as positive proof of MS.

Blood Tests
While there is no definitive blood test for MS, blood tests can rule out other conditions that cause symptoms similar to those of MS, including Lyme disease, a group of diseases known as collagen-vascular diseases, certain rare hereditary disorders, and AIDS.

Other Conditions Cause Demyelination (Damage to Myelin)
Demyelination in the Central Nervous System
Although MS is the most common, other conditions can damage myelin in the CNS, including viral infections, side effects from high exposure to certain toxic materials, severe vitamin B12 deficiency, autoimmune conditions that lead to inflammation of blood vessels (the "collagen-vascular diseases"), and some rare hereditary disorders.

Demyelination in the Peripheral Nervous System
Demyelination of the peripheral nervous system (the nerves outside the brain and spinal cord) occurs in Guillain-Barré Syndrome.  After some injuries, the myelin sheath in the peripheral nervous system regenerates, bringing recovery of function.  

Some demyelinating conditions are self-limiting, while others may be progressive.  Careful (and sometimes repetitive) examinations may be needed to establish an exact diagnosis among the possible causes of neurologic symptoms.

Based upon the above, the Board finds that the preponderance of the competent and credible lay and medical evidence establishes that the Veteran's current neurologic disorder is diagnosed as HSP, a congenital/inherited disease, rather than any other neurologic disorder, to include MS.  The most persuasive evidence consists of the August 2013 VA addendum opinion which considers the diagnostic criteria for diagnosing the differential diagnoses of HSP and MS, as reflected in medical literature, in light of the extensive diagnostic testing conducted by private and VA physicians.  This examiner concluded, based upon MRI results inconsistent with findings of demyelinating disease, normal CSF results, normal laboratory results and the lack of relapses, that the Veteran's neurologic disease is HSP rather than any other neurologic disorder, to include MS.  This opinion is consistent with the conclusions reached by VA neurologists in the clinical setting as well as the medical literature cited.

On the other hand, Dr. H.K. has diagnosed the Veteran with MS based upon a history provided by the Veteran, the Veteran's symptom presentation, and a finding of inflammatory spinal fluid.  As reflected in a VA neurologist notation, the Veteran's report of a progressive vision loss since the 1970s is not consistent with the mild extent of neurologic impairment presented in the 2000s.  Additionally, there is no documentary evidence testing the Veteran's actual visual acuity during this extensive time period.  In addition, Dr. H.K. did not have benefit of review of the more extensive testing conducted by VA as reported above.  These factors tend to reduce the overall probative value of Dr. H.K.'s MS diagnosis when compared to the extensive testing and reasoning supporting the August 2013 VA examiner's diagnosis of HSP. 

The Board also acknowledges VA nurse practitioner notes which continue impressions of MS.  These impressions do not appear to be based upon actual examinations at the time, but a continuance of the reported history of MS.  While these impressions also have some probative value, the overall probative value of these impressions is slight when compared to the extensive testing and reasoning supporting the August 2013 VA examiner's diagnosis of HSP.

Overall, the Board is persuaded from a review of the competing diagnoses that the Veteran manifests HSP rather than MS, or any other neurologic disorder.  The medical diagnosis by Dr. H.K. and VA nurse practitioners clearly have probative value, but that probative value is greatly outweighed by the more extensive analysis provided by VA in the clinic setting as well as the medical opinion offered in the August 2013 addendum opinion which specifically cites the criteria for evaluating MS.  

Notably, the Board specifically finds that the diagnosis of MS prior to and during the appeal period was an incorrect diagnosis, and that the Veteran has never manifested MS for any time prior to or during the appeal period which may have went into remission.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Having established HSP as the Veteran's current diagnosis for his neurologic disorder, the VA examiner in August 2013 identified this neurologic disorder as a hereditary disease rather than an acquired disorder.  The medical literature cited by the examiner describes HSP an inherited disease caused by defects in the mechanisms that transport proteins and other substances through the cell.

Generally, service connection for congenital "disease" may be service-connected if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  As HSP is a disease entity and not a "defect," the presumption of soundness under 38 U.S.C.A. § 1111 is applicable.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009).

Here, the Veteran was not "noted" to have HSP upon service entry.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  According to the August 2013 VA medical opinion and the definition of HSP itself as an inherited disease, the record clearly and unmistakably establishes that the Veteran's HSP existed prior to service.  Thus, VA has the burden of establishing by clear and unmistakable evidence HSP was not aggravated during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit, as relevant to the aggravation prong, found that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

With respect to the factor of aggravation of HSP, the Veteran's STRs reflect no lay or medical evidence of his current HSP symptoms such as described blurry vision, increased light sensitivity, a decreased ability to differentiate colors, or extremity weakness.  To the contrary, the Veteran's formal military examinations in June 1967 and December 1968 reflected his denials of problems such as eye trouble, neuritis and paralysis.  Both examinations reflected 20/20 near and distant vision, normal color testing, and normal clinical evaluations of his upper and lower extremities.  

The record does establish that the Veteran served in the Republic of Vietnam between December 1967 and October 1968.  Thus, he is presumed to have been exposed to an "herbicide agent" which means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).  However, the VA examiner in August 2013 specifically opined that the Veteran's HSP is less likely than not related to his herbicide exposure in service.  The medical literature cited makes no mention that herbicide exposure as a risk factor for aggravating HSP.  Additionally, the Veteran himself claims the onset of his vision loss in the 1970s, which is after service, and he has not specifically alleged the onset of any current symptom in service.  Furthermore, the VA examiner in August 2013 opined that there was no evidence of aggravation of HSP beyond the normal progression in service.  

Overall, the credible lay and medical evidence clearly and unmistakably establishes that the Veteran's HPS was not aggravated in service beyond the normal progress of the disorder.  To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinion of the August 2013 VA examiner who has greater expertise and training than the Veteran in identifying the disease characteristics of HSP.

The Board acknowledges the Veteran allegations that his neurologic disorder results from herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran is credible to describe symptoms such as vision loss and extremity weakness.  As indicated above, the Veteran does not allege the onset of these symptoms in service.  As to a diagnosis of the Veteran's neurologic symptoms and their potential relationship to service, including herbicide exposure, the Board finds this subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board accords the Veteran's statements regarding the etiology of his neurologic disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, any probative value to be assigned to his opinion is greatly outweighed by the opinion of the August 2013 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand.

Finally, the Board observes that Dr. H.K. has provided opinion that the Veteran's bilateral optic neuropathy may be due to dioxin exposure.  As held above, the Board has found that Dr. H.K.'s MS diagnosis is incorrect.  The RO has separately adjudicated service connection claims for bilateral optic neuropathy and peripheral neuropathy claimed as due to herbicide exposure.  The opinion of Dr. H.K. does not speak to dioxin aggravating HSP and, to the extent it can be construed as such, that opinion is greatly outweighed by the August 2013 VA examiner opinion which considers the herbicide exposure theory in the context of an inherited disease.

In sum, the Board finds that the preponderance of the evidence establishes that the Veteran manifests HSP, and not MS, which is a congenital/inherited disease.  Furthermore, the Board finds that clear and unmistakable evidence establishes that the Veteran's HSP existed prior to service, and was not aggravated by service to include herbicide exposure.  The benefit of the doubt rule, therefore, does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  SMC Claim

The Veteran seeks to establish his entitlement to SMC.  SMC is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  At the present time, the Veteran is not service-connected for any disease or disability.  As a matter of law, the Veteran is not eligible for consideration of SMC benefits.  The claim, therefore, must be denied.


ORDER

Service connection for a neurological disorder (other than bilateral optic neuropathy and peripheral neuropathy), to include MS, spastic paraparesis, progressive myelopathy and HSP, is denied. 

SMC based on the need for regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


